Exhibit (a)(1)(E) Form of Communication to Eligible Employees Rejecting the Election Form Under the Exchange Offer DATE: TO: FROM:Office of the Corporate Secretary RE: Rejection of Election Form under Geokinetics Inc. Stock Option Exchange Offer Your election form under the Geokinetics Inc. stock option Exchange Offer cannot be accepted because: The election form was not completed properly.Please correct the following information and re-submit the election form. The election form was received after the expiration deadline for the Exchange Offer.We cannot process your election. If we do not receive a properly completed and signed election form before the deadline noted below, all eligible ISOs currently held by you will remain outstanding according to their existing terms and will not become a part of this Exchange Offer. FOR THIS ELECTION TO BE EFFECTIVE, YOUR ELECTION FORM MUST BE COMPLETED, SIGNED AND RECEIVED BEFORE THE EXPIRATION DEADLINE OF 5:00 PM, CENTRAL TIME, ON JULY 27, 2009 (OR SUCH LATER DATE AS MAY APPLY IF THE EXCHANGE OFFER IS EXTENDED. Please return the completed, signed form to: Diane Anderson Office of the Corporate Secretary 1500 CityWest Blvd., Suite 800,
